Citation Nr: 1639596	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-01 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether a reduction from 40 percent to 20 percent of the Veteran's evaluation for degenerative disc disease and degenerative joint disease at L2-S1, effective May 19, 2008, was proper.

2.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease and degenerative joint disease at L2-S1 for the period from May 19, 2008.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), prior to February 4, 2015.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served active duty from May 1984 to May 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In pertinent part, the rating decision reduced the evaluation for the Veteran's low back disability from 40 to 20 percent, effective May 19, 2008, the date of a VA spine examination.  

The Veteran submitted a timely notice of disagreement (NOD) with the rating reduction in October 2008.  However, a December 2008 statement of the case and a March 2009 supplemental statement of the case (SSOC) addressed the issue as entitlement to an increased evaluation, and confirmed and continued the 20 percent evaluation.  

In December 2011, the Veteran provided testimony at a Travel Board hearing held before a Veterans Law Judge (VLJ) currently unavailable to participate in a decision.  A copy of the transcript has been associated with the file.  In March 2016, the Veteran declined an opportunity to testify before another VLJ.  

In April 2012, the Board remanded the issues of increased rating for the lumbar spine for further development.

In an August 2014 decision, the Board denied an evaluation in excess of 40 percent for the lumbar spine for the period of the appeal prior to May 19, 2008 and denied an evaluation in excess of 20 percent for the period from May 19, 2008.  The Board noted in the Introduction that the propriety of the reduction of the rating for the lumbar spine disability from 40 to 20 percent need not be addressed because there was no decrease in the Veteran's disability payments and the rating had not been in effect for 5 years.  The Board found that, as a result of the reduction, the back disability had a "staged rating."  Hart v. Mansfield, 21 Vet. App. 515 (2007). 

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court vacated the Board's August 2014 decision and remanded the case pursuant to a Joint Motion for Partial Remand (JMPR).  The JMPR noted that the Veteran expressly abandoned the claim for entitlement to a 40 percent disability for degenerative joint disease of the lumbar spine prior to May 2008.  It also stated that the Board decision failed to provide adequate reasons and bases for its determination that the issue of the propriety of the rating reduction was not before it.   

A June 2015 rating decision, in pertinent part, granted an increased rating of 40 percent for the Veteran's service-connected degenerative disc disease and degenerative joint disease of the lumbar spine, effective February 4, 2015.  

In a July 2015 decision, the Board denied a disability rating in excess of 20 percent for degenerative disc disease and degenerative joint disease of the lumbar spine for the period from May 19, 2008, to February 4, 2015, and in excess of 40 percent thereafter.  The Board again held that the propriety of the reduction of the rating for the lumbar spine disability from 40 to 20 percent need not be addressed because there was no decrease in the Veteran's overall disability payments as a result.  

Pursuant to a Joint Motion for Remand (JMR), in March 2015 the Court vacated the Board's July 2015 decision and remanded the case.  The JMR provided that the Board erred by providing an inadequate statement of reasons and bases for its determination that a separate rating was not warranted for the Veteran's lower extremity neurological symptoms.  The JMR also noted that the Board's statement of reasons and bases in the July 2015 decision did not satisfy the JMPR's order that the Board provide a better statement of reasons and bases for its determination that the propriety of the rating decision was not in appellate status.  

The Veteran filed a specific claim of entitlement to a TDIU in February 2015.  In a June 2015 rating decision, the RO, in pertinent part, granted service connection for several disabilities and increased ratings for the lumbar spine and low back disabilities, each effective from February 4, 2015.  As a result of that decision, the Veteran's combined evaluation was 100 percent, effective February 4. 2015.  In a July 2015 notification letter to Veteran regarding that rating decision, the RO informed him that his claim for TDIU was moot as he became service connected at 100 percent for his depression, hips and back effective the same date he filed his claim for individual unemployability [February 4, 2015].  The correspondence informed him that VA regulations do not allow for a total schedular rating in addition to a finding of individual unemployability.

In July 2016 correspondence from the Veteran's attorney raised the issue of entitlement to a TDIU, as part of the Veteran's claim for an increased evaluation for the low back disability, citing Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU prior to February 4, 2015, has not been developed by the RO.  This issue is part of the increased rating claim before the Board because it is raised by the record.  As such, the issue is now properly before the Board.

In light of the Board's decision below restoring the 40 percent evaluation for the Veteran's degenerative disc disease and degenerative joint disease at L2-S1, effective May 19, 2008, the Board has recharacterized the increased evaluation claim, as shown on the title page of this decision.  

The issues of entitlement to an evaluation in excess of 40 percent for lumbar strain for the period from May 19, 2008, and entitlement to a TDIU, prior to February 4, 2015, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The May 2008 VA examination on which the rating reduction was based was a less complete examination than the January 2006 VA examination on which the 40 percent award was based, and does not reflect an improvement in the Veteran's ability to function under the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction of the evaluation of the Veteran's degenerative disc disease and degenerative joint disease at L2-S1 from 40 percent to 20 percent, effective May 19, 2008, was improper and restoration of the 40 percent schedular evaluation, from May 19, 2008, is therefore warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist the Veteran; however, as the disposition herein reached is wholly favorable to the Veteran, the need to discuss the VA's efforts to comply with the cited law and regulation is obviated. 

The record reflects that service connection for degenerative disc disease and degenerative joint disease at L2-S1 was established by a March 2006 rating decision.  The rating decision assigned a 40 percent evaluation, effective June 1, 2005.  

The Veteran submitted a claim for an increased evaluation in April 2008.  The August 2008 rating decision on appeal reduced the evaluation for degenerative disc disease and degenerative joint disease at L2-S1 to 20 percent, effective May 19, 2008.  The Veteran submitted a notice of disagreement in which he specifically referred to the reduction.  When the RO issued the statement of the case, however, the issue was phrased as increased rating.  

As noted above, the prior Board decisions did not include consideration of whether the reduction was proper; however, on further review, the issue is appropriately before the Board at this time.  The RO's action to reduce the rating was in response to the Veteran's claim for increased rating.  The prior Board decisions limited the discussion of the reduction to the length of time the rating was in effect (less than 5 years) and whether the Veteran was entitled to notice of the reduction.  The Board determined he was not entitled to notice.  

Rating reductions are governed by a separate set of notice requirements.  38 C.F.R. § 3.105(e).  However, these requirements are inapplicable to this case, as the Veteran's rate of compensation did not decrease as a result of the rating reduction.  See id; 38 C.F.R. § 4.25.  Further, because the rating had not been in effect at the same level for more than 5 years (it was in effect from June 1, 2005 to May 19, 2008), 38 C.F.R. § 3.344 (a)-(c) are inapplicable.  

Nevertheless, VA is required, "in any rating-reduction case," to determine (1) based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability; (2) whether the examination reports reflecting such change are based upon thorough examinations; and (3) whether any improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13 (1992)).  Murphy v. Shinseki, 26 Vet.App. 510, (2014); Brown v. Brown, 5 Vet. App. 413 (1993).  Thus, review of the reduction itself is before the Board.  

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169 (1992).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence. 38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.

Based on a thorough review of the record, the Board concludes that the reduction from 40 percent to 20 percent of the Veteran's lumbar spine disability, effective May 19, 2008, was not proper and restoration of the 40 percent rating from May 19, 2008, is required.  

A January 2006 VA examination found in pertinent part that the Veteran's spinal forward flexion was from zero to 45 degrees on first and second attempts.  On the third attempt, it was only from zero to 30 degrees due to pain in the lumbar area.  The March 2006 rating decision that granted service connection and assigned a 40 percent evaluation noted that the evaluation included additional compensation based on functional loss due to pain from repetitive motion.  

The reduction of the 40 percent evaluation was based on a May 2008 VA examination report, which showed forward flexion to 55 degrees and noted pain on motion but did not identify where pain began or quantify any additional loss of motion for forward flexion.  There was a reference to where pain began in "bilateral flexion and rotation," but not in terms forward flexion.  

As a result, the Board finds that the May 2008 report was not as thorough as the January 2006 examination, and the evidence of record at the time of the rating reduction did not reflect an actual change in the disability.  Thus, the Board cannot determine in this case that an improvement in the disability actually occurred, or that any improvement actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Accordingly, the August 2008 rating decision reducing the evaluation for degenerative disc disease and degenerative joint disease at L2-S1 was improper, and the 40 percent evaluation is restored as though the reduction had not occurred.  See Faust, supra; Brown, supra.

The Board will address entitlement to an evaluation in excess of 40 percent, from May 19, 2008, for the Veteran's degenerative disc disease and degenerative joint disease, L2-S1, in the following remand.


ORDER

The reduction from 40 percent to 20 percent of the Veteran's evaluation for degenerative disc disease and degenerative joint disease at L2-S1 is void, and the 40 percent evaluation is restored as though the reduction had not occurred.


REMAND

Adjudication of the Veteran's claim for an increased evaluation for his spine disability requires an examiner to identify, and describe the severity of, any objective neurologic abnormalities associated with the Veteran's degenerative disc disease and degenerative joint disease of the lumbar spine.  There is evidence of diminished sensation on some VA examinations and the Veteran's report of symptoms, but the April 2015 VA examination noted no neurological symptoms were present.  Further examination is needed.  

The April 2015 VA examination is also inadequate because it does not address pain on both active and passive motion.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158 (2016).  The proper adjudication of the Veteran's increased evaluation claim requires adequate range of motion testing pursuant to 38 C.F.R. § 4.59.

As noted above in the Introduction, the issue of entitlement to a TDIU, prior to February 4, 2015, is properly before the Board.  See Rice, supra.  That issue 

The Board finds that the issue of entitlement to a TDIU, prior to February 4, 2015, is inextricably intertwined with the increased evaluation issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders any outstanding VA treatment records and any outstanding relevant private treatment records that may exist.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected degenerative disc disease and degenerative joint disease of the lumbar spine.  The claims file and copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the degenerative disc disease and degenerative joint disease of the lumbar spine.  The appropriate DBQ should be filled out for this purpose, if possible. 

a. The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joint in question, if applicable.    

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  

b. The examiner is requested to identify, and describe the severity of, any associated objective neurologic abnormalities for any period on appeal.    

3.  Then, readjudicate the Veteran's claims.  The adjudication of the issue of entitlement to a disability rating in excess in excess of 40 percent for degenerative disc disease and degenerative joint disease at L2-S1 should address whether the Veteran has any associated neurological abnormalities that would warrant an separate disability rating under an appropriate Diagnostic Code, pursuant to 38 C.F.R. § 4.7a, General Rating Formula, Note (1).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


